internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 03-plr-109980-98 date date legend company predecessor b c d e f date date date date date cc dom p si 03-plr-109980-98 date date date trust beneficiary trust beneficiary subsequent shareholders this letter is in response to your letter dated date and subsequent correspondences submitted on behalf of company requesting rulings under sec_1362 and sec_1361 of the internal_revenue_code company represents the following facts company d b a predecessor was incorporated on date company elected to be taxed as an s_corporation under facts cc dom p si 03-plr-109980-98 sec_1362 effective date the election on form_2553 was filed on or about date and indicated the consent of b and c the only shareholders on date however the form_2553 did not indicate the consent of d e and f who had acquired stock in the corporation during the brief period of time between date and date d e and f approved the shareholder resolution to seek s_corporation status and they along with b and c have at all times treated the corporation as if a valid s election was in effect it was the belief of all parties involved that only the shareholders as of the effective date of the s election needed to consent to the election in addition on date sec_4 and f contributed stock to trust and trust the terms of each trust required that during the life of the current income_beneficiary there can be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may only be distributed to that beneficiary the current income beneficiary’s income_interest in the trust will terminate on the earlier of the beneficiary's death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust must distribute all of its assets to the beneficiary furthermore all of the income of each trust within the meaning of sec_643 was distributed currently to the respective beneficiaries all citizens or residents of the united_states qualified_subchapter_s_trust qsst elections necessary to make these trusts eligible shareholders were not timely filed by the beneficiaries neither company f or the beneficiaries of trust and trust were aware that qsst elections had to be filed after this omission was discovered qsst elections with an effective date of date for both trusts were filed with the appropriate service_center on date on date a new form_2553 with an effective date of date was submitted to the appropriate service_center which contained the consents of b c d e and f as well as all subsequent shareholders discussion under sec_1361 an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1362 specifies that the election will only be effective if all persons who are shareholders on the day the election is made consent to the election in addition sec_1361 defines a small_business_corporation in part as a corporation that has as shareholders only individuals estates certain exempt_organizations or trusts described in sec_1361 under sec_1361 a qsst defined in sec_1361 may be treated as an eligible trust described in sec_1361 sec_1361 provides that a qsst is a_trust a the terms of which require that during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to the beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to the beneficiary and b of which all of the income within the meaning of sec_643 is cc dom p si 03-plr-109980-98 distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states in order for a qsst to be treated as an eligible shareholder the beneficiary of a qsst must make an election in accordance with sec_1361 in the manner and form and at the time specified by the secretary in the present situation the original election under sec_1362 was ineffective for failure to obtain the necessary consents furthermore even if the election had been effective the s_corporation status would have terminated upon the transfer of stock to trust sec_1 and as timely qsst elections were not made sec_1362 provides relief for both ineffective elections and inadvertent terminations under appropriate circumstances sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in the ineffectiveness or the termination the corporation shall be treated as an s_corporation during the period specified by the secretary in the present situation company has demonstrated that it has met the requirements for relief under sec_1362 for the ineffective election company has demonstrated that the shareholders who did not supply consents approved the election and intended it to be effective in addition within a reasonable_time after discovering that the original election had been ineffective company filed a new election with all necessary consents with the appropriate service_center finally company and all of the shareholders have agreed to make any adjustments that might be required by the secretary therefore company will be treated as if its election to be treated as an s_corporation was effective as of date also although trust sec_1 and both met the qsst requirements as specified in sec_1361 the trust beneficiaries failed to file timely qsst elections as required by sec_1361 and sec_1_1361-1 as then in effect absent such elections trust sec_1 and could not be considered eligible shareholders under sec_1361 therefore company did not qualify as a small_business_corporation under sec_1361 and cc dom p si 03-plr-109980-98 sec_1362 on date the date the trusts first acquired the stock in this case the requirements for relief under sec_1362 for inadvertent termination have been satisfied the corporation did not know that the transfer terminated its s_corporation status and the transfer was not part of a plan to terminate the status company continued to file its corporate return and all parties calculated their tax_liabilities as if company were an s_corporation in addition within a short_period of becoming aware of the failure_to_file the qsst elections proper elections were filed for both trusts with the appropriate service_center furthermore all parties have agreed to make any adjustments that might be required therefore company will be treated as if its s_corporation status had not terminated due to the transfer of stock to trust and trust conclusion based solely on the facts submitted and the representations made we conclude as follows company's election to be taxed as an s_corporation effective date was inadvertently invalid due to a failure to obtain all necessary shareholder consents however pursuant to sec_1362 company’s s election will be treated as effective date unless company otherwise fails to qualify as a valid s_corporation company's status as an s_corporation terminated inadvertently with the stock transfer to trust and trust on date although both trusts satisfy the requirements for qssts under sec_1361 timely elections under sec_1361 were not filed pursuant to sec_1362 trust and trust will be treated as trusts described in sec_1361 beginning date and thereafter during the life of beneficiary and beneficiary respectively as long as trust and trust continue to meet the requirements of sec_1361 company will continue to be treated as an s_corporation from date unless company's s election otherwise terminates under sec_1362 this ruling is contingent on company and all of its current and former shareholders treating company as having been an s_corporation for the period beginning date and thereafter accordingly all current and former shareholders in determining their respective income_tax liabilities for the period beginning date and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on company’s qualification otherwise as a valid s_corporation or on the subsequent cc dom p si 03-plr-109980-98 shareholders’ qualification as eligible shareholders this letter is issued only to the taxpayer who requested it under sec_6110 it may not be used or cited as precedent a copy of this letter should be attached to company’s next federal_income_tax return a copy is enclosed for that purpose pursuant to a power_of_attorney on file with this office this letter is being sent to you and a copy is being sent to company sincerely yours donna m young acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
